EXHIBIT 10.30


RESTRICTED STOCK UNIT AWARD CERTIFICATE


Non-transferable


GRANT TO




(“Grantee”)


by Genuine Parts Company (the “Company”) of


[___]


restricted stock units (the “Units") convertible, on a one-for-one basis, into
shares of its common stock, par value $1.00 per share (“Stock”).


The Units are granted pursuant to and subject to the provisions of the Genuine
Parts Company 2015 Incentive Plan (the “Plan”) and to the terms and conditions
set forth on the following page (the “Terms and Conditions”). By accepting the
Units, Grantee shall be deemed to have agreed to the Terms and Conditions set
forth in this Award Certificate and the Plan. Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Plan.


Unless accelerated in accordance with the Plan or as provided in Section 2 of
the Terms and Conditions, the Units will vest and become non-forfeitable on the
third anniversary of the Grant Date, provided that the Grantee remains in
Continuous Service on such date.




IN WITNESS WHEREOF, Genuine Parts Company, acting by and through its duly
authorized officers, has caused this Certificate to be executed as of the Grant
Date, as indicated below.


    
GENUINE PARTS COMPANY


By: _____________________________________________        Jennifer L. Ellis
Corporate Secretary


Grant Date: May 1, 2018
                
    







TERMS AND CONDITIONS




1.    Grant of Units. The Company hereby grants the Units to Grantee, subject to
the restrictions and the other terms and conditions set forth in the Plan and in
this award certificate (this “Certificate”). The Units are convertible, on a
one-for-one basis, into shares of Stock.


2.    Vesting of Units. The Units will vest and become non-forfeitable on the
earliest to occur of the following (each, a “Vesting Date”):
(a)
on the third anniversary of the Grant Date, subject to Grantee’s Continuous
Service on such date;

(b)
as to a Pro Rata Amount (as defined below) of the Units only, on the termination
of Grantee’s Continuous Service by reason of Grantee’s Early Retirement (as
defined below) (and the remainder of the Units shall be forfeited);

(c)
on the termination of Grantee’s Continuous Service by reason of Grantee’s
Retirement (as defined below);

(d)
on the termination of Grantee’s Continuous Service by reason of Grantee’s death
or Disability;

(e)
on the occurrence of a Change in Control, unless the Units are assumed by the
surviving entity or otherwise equitably converted or substituted in connection
with the Change in Control; or

(f)
if the Units are assumed by the surviving entity or otherwise equitably
converted or substituted in connection with a Change in Control, on the
termination of Grantee’s employment by the Company without Cause or Grantee
resigns for Good Reason (as defined below) within two years after the effective
date of the Change in Control.



If Grantee’s employment terminates prior to the Vesting Date for any reason
other than as described in (b), (c), (d) or (f) above, Grantee shall forfeit all
right, title and interest in and to the then unvested Units as of the date of
such termination and the unvested Units will be reconveyed to the Company
without further consideration or any act or action by Grantee.


3.    Conversion to Stock. Unless the Units are forfeited prior to the Vesting
Date as provided in Section 2 above, the Units will be converted to shares of
Stock on the earlier of (i) the effective date of a Change in Control, unless
the Units are assumed by the surviving entity or otherwise equitably converted
or substituted in connection with the Change in Control) or (ii) the third
anniversary of the Grant Date (the “Conversion Date”). The shares of Stock will
be registered in the name of Grantee as of the Conversion Date, and statements
of book entry notation of the shares of Stock in the name of Grantee shall be
delivered to Grantee or Grantee’s designee upon request of Grantee as soon as
practicable after the Conversion Date.


4.    Limitation of Rights. The Units do not confer to Grantee or Grantee’s
beneficiary any rights of a shareholder of the Company unless and until shares
of Stock are in fact issued to such person in connection with the Units. Nothing
in this Certificate shall interfere with or limit in any way the right of the
Company or any affiliate to terminate Grantee’s service at any time, nor confer
upon Grantee any right to continue in the service of the Company or any
affiliate.


5.    Dividend Equivalents. If any dividends or other distributions are paid
with respect to the Company’s Stock while the Units are outstanding, the dollar
amount or fair market value of such dividends or distributions with respect to
the number of shares of Stock then underlying the Units shall be converted into
additional Units in Grantee’s name, based on the Fair Market Value of the Stock
as of the date such dividends or distributions were payable, and such additional
Units shall be subject to the same forfeiture and transfer restrictions and
deferral terms as apply to the Units with respect to which they relate. Upon
conversion of the Units into shares of Stock at the Conversion Date or any
applicable deferral termination date, Grantee will obtain full voting and other
rights as a shareholder of the Company.


6.    Restrictions on Transfer. No right or interest of Grantee in the Units may
be pledged, encumbered, or hypothecated to or in favor of any party other than
the Company or an affiliate, or shall be subject to any lien, obligation, or
liability of Grantee to any other party other than the Company or an affiliate.
The Units are not assignable or transferable by Grantee other than by will or
the laws of descent and distribution.


7.    Payment of Taxes. Where applicable, Grantee will pay to the Company or
make other arrangements satisfactory to the Company regarding payment of, any
federal, state and local taxes of any kind (including social insurance
contributions, payroll taxes and other related taxes, if any) required by law to
be withheld with respect to such amount. Unless otherwise determined by the
Committee, the withholding requirement will be satisfied by withholding shares
of Stock having a Fair Market Value on the date of withholding equal to the
amount required to be withheld in accordance with applicable tax requirements.
The obligations of the Company under this Certificate will be conditional on
such payment or arrangements, and the Company, and, where applicable, its
subsidiaries will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to Grantee.
    
8.    Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Units hereunder had expired) on the date of
such amendment or termination.


9.    Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.


10.    Clawback. The Units shall be subject to any compensation recoupment
policy of the Company that is applicable by its terms to Grantee and to awards
of this type.


11.    Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.


12.    Severability. If any one or more of the provisions contained in this
Certificate are invalid, illegal or unenforceable, the other provisions of this
Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.


13.    Notice. Notices and communications under this Certificate must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to:


Genuine Parts Company
2999 Wildwood Parkway
Atlanta, Georgia 30339
Attn: Secretary


or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.


14.    Code Section 409A. This Certificate shall be interpreted and administered
in a manner so that any amount or benefit payable hereunder shall be paid or
provided in a manner that is either exempt from or compliant with the
requirements Section 409A of the Code and applicable Internal Revenue Service
guidance and Treasury Regulations issued thereunder (and any applicable
transition relief under Section 409A of the Code).


15.    Defined Terms. For purposes of this Certificate, the following terms
shall have the following meanings:


(a)
“Early Retirement” shall mean Grantee’s voluntary termination of employment with
the Company or an Affiliate after attaining age 55 and before attaining age 65,
with at least 10 years of Continuous Service with the Company.



(b)
“Good Reason” has the meaning, if any, assigned such term in the employment,
consulting, severance or similar agreement, if any, between Grantee and the
Company or an Affiliate; provided, however, that if there is no such employment,
consulting, severance or similar agreement in which such term is defined, “Good
Reason” as used herein shall not apply to the Units under this Certificate.



(c)
“Pro Rata Amount” shall mean the number of Units (rounded to the nearest whole
number) equal to the product of (i) the number of Units, times (ii) a fraction,
the numerator of which is the number of whole months between the May 1, 2018
grant date, and the date of the Participant’s Early Retirement, and the
denominator of which is 36.



(d)
“Retirement” shall mean Grantee’s voluntary termination of employment with the
Company or an Affiliate after attaining age 65.





